Name: 2014/284/EU: Council Decision of 14Ã April 2014 on the conclusion of the Voluntary Partnership Agreement between the European Union and the Republic of Indonesia on forest law enforcement, governance and trade in timber products to the European Union
 Type: Decision
 Subject Matter: forestry;  executive power and public service;  wood industry;  Asia and Oceania;  trade;  marketing;  European construction
 Date Published: 2014-05-20

 20.5.2014 EN Official Journal of the European Union L 150/250 COUNCIL DECISION of 14 April 2014 on the conclusion of the Voluntary Partnership Agreement between the European Union and the Republic of Indonesia on forest law enforcement, governance and trade in timber products to the European Union (2014/284/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(3) and the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) and 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In May 2003 the Commission adopted a Communication to the European Parliament and to the Council entitled Forest Law Enforcement, Governance and Trade (FLEGT): Proposal for an EU Action Plan which called for measures to address illegal logging by developing voluntary partnership Agreements with timber-producing countries (hereinafter EU Action Plan). Council conclusions on the Action Plan were adopted in October 2003 (1) and European Parliament resolution on the subject was adopted on 11 July 2005 (2). (2) In accordance with Council Decision 2013/486/EU (3), the Voluntary Partnership Agreement between the European Union and the Republic of Indonesia on forest law enforcement, governance and trade in timber products to the European Union (hereinafter referred to as the Agreement) was signed on 30 September 2013, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Voluntary Partnership Agreement between the European Union and the Republic of Indonesia on forest law enforcement, governance and trade in timber products to the European Union is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered on behalf of the Union to make the notification provided for in Article 23 of the Agreement, in order to bind the Union. Article 3 The Union shall be represented by the Commission in the Joint Implementation Committee set up in accordance with Article 14 of the Agreement. The Member States may participate in meetings of the Joint Implementation Committee as members of the Union delegation. Article 4 For the purpose of amending the annexes to the Agreement pursuant to Article 22 thereof, the Commission is authorised, in accordance with the procedure referred to in Article 11(3) of Council Regulation (EC) No 2173/2005 (4), to approve any such amendments on behalf of the Union. Article 5 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) OJ C 268, 7.11.2003, p. 1. (2) OJ C 157 E, 6.7.2006, p. 482. (3) Council Decision 2013/486/EU of 23 September 2013 on the signing, on behalf of the European Union, of the Voluntary Partnership Agreement between the European Union and the Republic of Indonesia on forest law enforcement, governance and trade in timber products to the European Union (OJ L 265, 8.10.2013, p. 1). (4) Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (OJ L 347, 30.12.2005, p. 1).